Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Response to Arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection.  Applicant argues that cited references failed to disclose providing, by the media content system for concurrent display with the media content guide pane, the first media content search pane, and the second media content search pane in the media content search view, a third media content search pane that includes an additional set of filter options from which an additional filter parameter is configured to be selected by the user and used by the media content system to select an additional filtered set of media content listings for presentation in the media content guide pane, the additional set of filter options being relatively more narrow than the set of filter options in the second media content search pane.

However, Stallings(US.Pub.No.20080244659) et al show in fig.9 and fig.10 that users move from a first window to  a second window and a third window by using the selector window  and users are able to filter contents accordingly.  And the system further discloses  a "sports channels" channel grouping option is highlighted. When this option is highlighted (or selected in alternative embodiments), the navigation palette 174 may be expanded again to include an additional exemplary channel navigation tool, which is represented as reference number 183 in FIG. 9. The additional navigation tool 183 may be included in another extension pane 184. As shown in FIG. 9, the additional navigation tool 183 may include selectable options associated with individual content channels; if a user is interested in browsing sports channels, the user may wish to select the "sports channels" option to jump to a grouping of sports channels. The grouping may include sports channels that have been organized sequentially in the program guide or a filtered grouping of sports channels. Accordingly, an updated view of a portion of the program guide including sports channels may be presented to the user,0084-0089. This action is made non-final.
                                          Request for continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
                                                      Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10; 12-13; 15; 17; 19; 21-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fundament(US.Pub.No.20140223481) in view of Kwon(US.Pub.No.20100162164) and  Stallings (US.Pub.No.20090164906) and Stallings(US.Pub.No.20080244659).

Regarding claim 1, Fundament et al disclose  a method comprising: providing, by a media content system for display in a media content search view, a media content guide pane including a portion of media content listings from a plurality of media content listings(see fig.5a to fig,7; grid program listings display 100 arranged by time and channel that also enables access to different types of content in a single display,0031; suggested media assets may be associated with the searched media asset descriptions associated with the input search string and the time window of the interactive grid,0004;0079);

providing, by the media content system for concurrent display with the media content guide pane in the media content search view, a first media content search pane including a set of media categories from which a media category is configured to be selected by a user and used by the media content system to select, from the plurality of media content listings, a set of media content listings associated with the media category for presentation in the media content guide pane(see fig.5a to fig,7; grid program listings display 100 arranged by time and channel that also enables access to different types of content in a single display,0031; response to the user's indication, the media guidance application may provide a display screen with media guidance data organized in one of several ways, such as by time and channel in a grid, by time, by channel, by source, by content type, by category (e.g., movies, sports, news, children, or other categories of programming), or other predefined, user-defined, or other organization criteria,0030;  a plurality of user selectable characters for user input is generated to allow the user to generate a search string to search the interactive grid.,0009;0031) ; and

 wherein the media content guide pane is navigable in a first direction in the media content search view, and selection of the media category in the first media content search pane causes faster navigation of the media content guide pane in the first direction than is available when the user navigates within the media content guide pane(grid program listings displaying the user selecting a media asset from the search result list and displaying the selected media asset in grid 102. Arrow icon 610 indicates which of the media assets in the search results is currently selected. The user may use user input interface 310 to navigate arrow icon 610 up and down the search results list. Visual indicator 532 visually indicates where the selected media asset is located in grid 102. When the user navigates arrow icon 610 to a second media asset in the search result list, grid 102 navigates to display the second media asset,0088; by providing enhanced user equipment configured to provide more efficient navigation on interactive grid displays,0003;0008;0082;0094).

 But did not explicitly disclose providing, by the media content system for concurrent display with the media content guide pane and the first media content search pane in the media content search view, a second media content search pane including a set of filter options from which a filter parameter is configured to be selected by the user and used by the media content system to select a filtered set of media content listings for presentation in the media content guide pane; the media content search view further includes a selector window provided for concurrent display with the media content guide pane, the first media content search pane, and the second media content search pane in the media content search view, and the selector window is configured to move from a media content listing represented in the media content guide pane to the first media content search pane in response to a user input and is further configured to move from the first media content search pane to the second media content search pane in response to a repeated entry of the user input and  is further configured to move from the second media content search pane to the third media content search pane in response to an additional repeated entry of the user input; providing, by the media content system for concurrent display with the media content guide pane, the first media content search pane, and the second media content search pane in the media content search view, a third media content search pane that includes an additional set of filter options from which an additional filter parameter is configured to be selected by the user and used by the media content system to select an additional filtered set of media content listings for presentation in the media content guide pane, the additional set of filter options being relatively more narrow than the set of filter options in the second media content search pane.

However, KWON et al disclose providing, by the media content system for concurrent display with the media content guide pane and the first media content search pane in the media content search view, a second media content search pane including a set of filter options from which a filter parameter is configured to be selected by the user and used by the media content system to select a filtered set of media content listings for presentation in the media content guide pane(see fig.6 to fig.10 with multiple search windows; second search window is configured to display a search word that is related to the broadcast program and the search word is a completed search word automatically being provided as an input,0011-0012; the second search window is to display a search word that is related to the broadcast program and the search word is a completed search word automatically provided as an input,0014; so that the user can easily search the Internet information relating to the program servicing on the air despite a restricted condition due to the limitation of input functions of an input unit such as the remote controller 333,0051; a predetermined unsuitable keyword may be filtered.,0069; for a drama category, a first category may include a title of a TV program and a character name of the TV program. And a second category may include a name of an actor, actress and of producing team members. It is noted that the first category having a higher possibility of search result may have a higher weight value than that of the second category,0061).

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of Kwon to modify Fundament by applying filtering technique and providing multiple search windows  for the purpose of improving viewing experiences of the users.

And Stallings(20090164906) et al disclose the media content search view further includes a selector window provided for concurrent display with the media content guide pane, the first media content search pane, and the second media content search pane in the media content search view, and the selector window is configured to move from a media content listing represented in the media content guide pane to the first media content search pane in response to a user input and is further configured to move from the first media content search pane to the second media content search pane in response to a repeated entry of the user input and is further configured to move from the second media content search pane to the third media content search pane in response to an additional repeated entry of the user input. (see fig.7 to fig.13  with selector window in order to move from one search pane  to another one; selector object 740 may be configured to remain stationary in relation to the content channel list 910. Alternatively, selector object 740 may be configured to move up and down in response to user input,0077-0081; selector object 1220 may be configured to remain stationary in relation to list 940, which may be configured to scroll through selector object 1220. In some alternative examples, selector object 1220 is configured to move up and down in response to user input. For example, if a user presses the up navigation button 447, selector object 1220 may be configured to move up to select a block directly above a currently selected block,0092-0094;0062-0068).

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of Stallings to modify Fundament and Kwon by introducing selector objects or window for the purpose of improving viewing experiences in processing search  accordingly.

And Stallings(20080244659) et al disclose providing, by the media content system for concurrent display with the media content guide pane, the first media content search pane, and the second media content search pane in the media content search view, a third media content search pane that includes an additional set of filter options from which an additional filter parameter is configured to be selected by the user and used by the media content system to select an additional filtered set of media content listings for presentation in the media content guide pane, the additional set of filter options being relatively more narrow than the set of filter options in the second media content search pane(see fig.9 and fig.10 for filter contents by using a selector window to move from one search pane to other search panes; 0084-0089).

It would have been obvious  before effective filing date of the claimed invention to incorporate the teaching of Stallings(20080244659) to modify Fundament and Kwon and Stallings(20090164906) by  filtering contents using  selector objects or window for the purpose of increasing satisfaction of the users  accordingly.

Regarding claim 2, Fundament et al disclose  further comprising: detecting, by the media content system, a user selection of the media category; and  updating, by the media content system based on the user selection of the media category, the media content guide pane to include at least some media content listings included in the set of media content listings(Additional media guidance data may be displayed in response to the user selecting one of the navigational icons 120. (Pressing an arrow key on a user input device may affect the display in a similar manner as selecting navigational icons 120,0033; a command may be received from user input interface 310 to scroll the arrow icon 610 to the media asset "Big" 524. In response to scrolling the icon, control circuitry 304 may automatically navigate grid 102 to display the media asset "Big" in grid 102,0082; request to change the time window of the interactive grid may then be received. In response to receiving the change in time window request, the interactive grid display will update to display descriptions of media assets that are scheduled to be transmitted during the new time window,0003;0079;0029).

Regarding claim 3 , Fundament et al disclose  wherein: the portion of media content listings in the media content guide pane are arranged along a channel axis; a channel is displayed along the channel axis for each media content listing included in the media content guide pane; and the updating of the media content guide pane to include the at least some media content listings included in the set of media content listings comprises shifting channels displayed along the channel axis in the first direction to a block of channels associated with the media category(see fig.5a to fig,7; grid program listings display 100 arranged by time and channel that also enables access to different types of content in a single display,0031;0085-0086; allows the user to switch the display back to the illustrative grid program listings display 100,0098;0025;0092).

Regarding claim 4 , Fundament and Stallings(20090164906) and Stallings(20080244659 et al did not explicitly disclose further comprising: detecting, by the media content system, a user selection of the filter parameter; and filtering, by the media content system based on the user selection of the filter parameter, the plurality of media content listings.

However, Kwon et al disclose further comprising: detecting, by the media content system, a user selection of the filter parameter; and filtering, by the media content system based on the user selection of the filter parameter, the plurality of media content listings(so that the user can easily search the Internet information relating to the program servicing on the air despite a restricted condition due to the limitation of input functions of an input unit such as the remote controller 333,0051; a predetermined unsuitable keyword may be filtered.,0069; for a drama category, a first category may include a title of a TV program and a character name of the TV program. And a second category may include a name of an actor, actress and of producing team members. It is noted that the first category having a higher possibility of search result may have a higher weight value than that of the second category,0061).

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of Kwon to modify Fundament and Stallings(20090164906)  and Stallings(20080244659)  by applying filtering technique and providing multiple search windows  for the purpose of improving viewing experiences of the users.

 Regarding claim 5 , Fundament  and Stallings(20090164906)  and Stallings(20080244659)   et al did not explicitly disclose  further comprising updating the media content guide pane to include at least some media content listings included in the filtered set of media content listings.

However, Kwon et al disclose further comprising updating the media content guide pane to include at least some media content listings included in the filtered set of media content listings(for a drama category, a first category may include a title of a TV program and a character name of the TV program. And a second category may include a name of an actor, actress and of producing team members.,0061).

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of Kwon to modify Fundament and Stallings(20090164906)  and Stallings(20080244659)  by applying filtering technique and providing multiple search windows for the purpose of improving viewing experiences of the users.

Regarding claim 6, it is rejected using the same ground of rejection of claim 5.

 Regarding claim 7 , Fundament et al  disclose wherein the portion of media content listings in the media content guide pane, the set of media categories in the first media content search pane, and the filter options in the second media content search(see fig.2; Video mosaic display 200 includes selectable options 202 for content information organized based on content type, genre, and/or other organization criteria,0041; the media guidance application may provide a display screen with media guidance data organized in one of several ways, such as by time and channel in a grid, by time, by channel, by source, by content type, by category (e.g., movies, sports, news, children, or other categories of programming), or other predefined, user-defined, or other organization criteria,0030).

Regarding claim 8 , Fundament and Stallings(20090164906)  and Stallings(20080244659)  et al did not explicitly disclose  wherein the common axis extends horizontally within the media content search view and bisects the media content guide pane, the first media content search pane, and the second media content search pane.

However, Kwon et al disclose wherein the common axis extends horizontally within the media content search view and bisects the media content guide pane, the first media content search pane, and the second media content search pane(see fig.6 to fig.10 with multiple search windows being intersected; second search window is configured to display a search word that is related to the broadcast program and the search word is a completed search word automatically being provided as an input,0011-0012; the second search window is to display a search word that is related to the broadcast program and the search word is a completed search word automatically provided as an input,0014; so that the user can easily search the Internet information relating to the program servicing on the air despite a restricted condition due to the limitation of input functions of an input unit such as the remote controller 333,0051; a predetermined unsuitable keyword may be filtered.,0069; for a drama category, a first category may include a title of a TV program and a character name of the TV program. And a second category may include a name of an actor, actress and of producing team members. It is noted that the first category having a higher possibility of search result may have a higher weight value than that of the second category,0061).

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of Kwon to modify Fundament and Stallings(20090164906)  and Stallings(20080244659)  by applying filtering technique and providing multiple search windows for the purpose of improving viewing experiences of the users.

  Regarding claim 9 , Fundament and Stallings(20090164906)  and Stallings(20080244659)  et al did not explicitly disclose wherein: the media content guide pane, the first media content search pane, and the second media content search pane are provided horizontally adjacent to one another in the media content search view; and the first media content search pane is provided between the second media content search pane and the media content guide pane.

However, Kwon et al disclose wherein: the media content guide pane, the first media content search pane, and the second media content search pane are provided horizontally adjacent to one another in the media content search view; and the first media content search pane is provided between the second media content search pane and the media content guide pane(see fig.6 to fig.10 with multiple search windows being intersected and having different shapes; the search area 600 may include a bar shape may residing at a lower portion of the TV screen while a screen of overlapping of the program can be occupied at the whole TV screen. The screen area 600 may be adjusted with a transparent mode to prevent the search area 600 from blocking of the program being played on a TV screen,0085;0088;0095; the respective search windows 610, 620, 630 can be formed adjacent to each other in the search area 600, thus the system allows a user to perform search activity with an intuitive manner,0099).

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of Kwon to modify Fundament and Stallings(20090164906)  and Stallings(20080244659)  by providing multiple search windows  for the purpose of improving viewing experiences of the users.

Regarding claim 10, it is rejected using the same ground of rejection of claim 1.

Regarding claim 12, Fundament et al disclose  wherein the first set of media content listings in the media content guide view and the second set of media content listings in media content guide pane of the media content search view are arranged along a time axis and a channel axis(see fig.5a to fig.7 having time axis and channel axis).

Regarding claim 13 , Fundament and Stallings(20090164906)  and Stallings(20080244659)  et al did not explicitly disclose wherein the providing of the media content search view in place of the media content guide view includes shifting the first set of media content listings in a second direction within a graphical user interface displayed by the display device to form the media content guide pane and make room for the first media content search pane and the second media content search pane.

However, Kwon et al disclose wherein the providing of the media content search view in place of the media content guide view includes shifting the first set of media content listings in a second direction within a graphical user interface displayed by the display device to form the media content guide pane and make room for the first media content search pane and the second media content search pane(cursor direction keys, for communicating direction information and command selections to the processor 1203 and for controlling cursor movement on the display 1211,0113; the search area may be adjustable with a transparent mode and broadcast content can be displayed to a screen. In addition, a position of the search area of the screen of the terminal may be adjustable to facilitate search,0108;0050).

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of Kwon to modify Fundament and Stallings(20090164906)  and Stallings(20080244659)  by applying adjustable search window technique  of Kwon  for the purpose of improving viewing experiences of the users.

Regarding claim 14,  Fundament et al disclose wherein the providing of the media content search view in place of the media content guide view includes providing a selector window in the first media content search pane in response to the user input(in response to receiving a search request, the search results may be presented in search result window 514. A command may be received from user input interface 310 to scroll the arrow icon 610 to the media asset "Big" 524. In response to scrolling the icon, control circuitry 304 may automatically navigate grid 102 to display the media asset "Big" in grid 102,0082;0088).

Regarding claim 15, it is rejected using the same ground of rejection of claim 1.

Regarding claim 17,  Fundament et al disclose a system comprising: a memory that stores instructions(see fig.3, element 308); and

a processor communicatively coupled to the memory and configured to execute the instructions to(see fig.3, element 306):

provide a media content search view for display by a display device, the media content search view including: a media content guide pane including a portion of media content listings from a plurality of media content listings(see fig.5a to fig,7; grid program listings display 100 arranged by time and channel that also enables access to different types of content in a single display,0031; suggested media assets may be associated with the searched media asset descriptions associated with the input search string and the time window of the interactive grid,0004;0079);

a first media content search pane including a set of media categories from which a media category is configured to be selected by a user and used by the system to select, from the plurality of media content listings, a set of media content listings associated with the media category for presentation in the media content guide pane(see fig.5a to fig,7; grid program listings display 100 arranged by time and channel that also enables access to different types of content in a single display,0031; response to the user's indication, the media guidance application may provide a display screen with media guidance data organized in one of several ways, such as by time and channel in a grid, by time, by channel, by source, by content type, by category (e.g., movies, sports, news, children, or other categories of programming), or other predefined, user-defined, or other organization criteria,0030;  a plurality of user selectable characters for user input is generated to allow the user to generate a search string to search the interactive grid.,0009;0031); and

wherein the media content guide pane is navigable in a first direction in the media content search view, and selection of the media category in the first media content search pane causes faster navigation of the media content guide pane in the first  direction than is available when the user navigates within the media content guide pane(grid program listings displaying the user selecting a media asset from the search result list and displaying the selected media asset in grid 102. Arrow icon 610 indicates which of the media assets in the search results is currently selected. The user may use user input interface 310 to navigate arrow icon 610 up and down the search results list. Visual indicator 532 visually indicates where the selected media asset is located in grid 102. When the user navigates arrow icon 610 to a second media asset in the search result list, grid 102 navigates to display the second media asset,0088; by providing enhanced user equipment configured to provide more efficient navigation on interactive grid displays,0003;0008;0082;0094).

But did not explicitly disclose a second media content search pane including a set of filter options from which a filter parameter is configured to be selected by the user and used by the system to select a filtered set of media content listings for presentation in the media content guide pane; the media content search view further includes a selector window provided for concurrent display with the media content guide pane, the first media content search pane, and the second media content search pane in the media content search view, and the selector window is configured to move from a media content listing represented in the media content guide pane to the first media content search pane in response to a user input and is further configured to move from the first media content search pane to the second media content search pane in response to a repeated entry of the user input; and is further configured to move from the second media content search pane to the third media content search pane in response to an additional repeated entry of the user input; a third media content search pane including an additional set of filter options from which an additional filter parameter is configured to be selected by the user and used by the media content system to select an additional filtered set of media content listings for presentation in the media content guide pane, the additional set of filter options being relatively more narrow than the set of filter options in the second media content search pane.

However, Kwon et al disclose a second media content search pane including a set of filter options from which a filter parameter is configured to be selected by the user and used by the system to select a filtered set of media content listings for presentation in the media content guide pane(see fig.6 to fig.10 with multiple search windows; second search window is configured to display a search word that is related to the broadcast program and the search word is a completed search word automatically being provided as an input,0011-0012; the second search window is to display a search word that is related to the broadcast program and the search word is a completed search word automatically provided as an input,0014; so that the user can easily search the Internet information relating to the program servicing on the air despite a restricted condition due to the limitation of input functions of an input unit such as the remote controller 333,0051; a predetermined unsuitable keyword may be filtered.,0069; for a drama category, a first category may include a title of a TV program and a character name of the TV program. And a second category may include a name of an actor, actress and of producing team members. It is noted that the first category having a higher possibility of search result may have a higher weight value than that of the second category,0061).

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of Kwon to modify Fundament by applying filtering technique and providing multiple search windows  for the purpose of improving viewing experiences of the users.

And Stallings(20090164906) et al disclose  the media content search view further includes a selector window provided for concurrent display with the media content guide pane, the first media content search pane, and the second media content search pane in the media content search view, and the selector window is configured to move from a media content listing represented in the media content guide pane to the first media content search pane in response to a user input and is further configured to move from the first media content search pane to the second media content search pane in response to a repeated entry of the user input; and is further configured to move from the second media content search pane to the third media content search pane in response to an additional repeated entry of the user input. (see fig.7 to fig.13  with selector window in order to move from one search pane  to another one; selector object 740 may be configured to remain stationary in relation to the content channel list 910. Alternatively, selector object 740 may be configured to move up and down in response to user input,0077-0081; selector object 1220 may be configured to remain stationary in relation to list 940, which may be configured to scroll through selector object 1220. In some alternative examples, selector object 1220 is configured to move up and down in response to user input. For example, if a user presses the up navigation button 447, selector object 1220 may be configured to move up to select a block directly above a currently selected block,0092-0094;0062-0068).

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of  Stallings(20090164906)  to modify Fundament and Kwon by introducing selector objects or window for the purpose of improving viewing experiences in processing search  accordingly.

And Stallings(20080244659) et al disclose a third media content search pane including an additional set of filter options from which an additional filter parameter is configured to be selected by the user and used by the media content system to select an additional filtered set of media content listings for presentation in the media content guide pane, the additional set of filter options being relatively more narrow than the set of filter options in the second media content search pane. (see fig.9 and fig.10 for filter contents by using a selector window to move from one search pane to other search panes; 0084-0089).

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of Stallings(20080244659) to modify Fundament and Kwon and Stallings(20090164906) by  filtering contents using  selector objects or window for the purpose of increasing satisfaction of the users  accordingly.

Regarding claim 19, it is rejected using the same ground of rejection of claim 1.

Regarding claim 21 , Fundament and Kwon and Stallings(20080244659) et al did not explicitly disclose  wherein: the selector window is navigable along a single axis of the first media content search pane when moved within the first media content search pane; and the selector window is navigable along an additional single axis of the second media content search pane when moved within the second media content search pane.

However, Stallings(20090164906)  et al disclose wherein: the selector window is navigable along a single axis of the first media content search pane when moved within the first media content search pane; and the selector window is navigable along an additional single axis of the second media content search pane when moved within the second media content search pane(see fig.7 to fig.13  with selector window in order to move from one search pane  to another one; selector object 740 may be configured to remain stationary in relation to the content channel list 910. Alternatively, selector object 740 may be configured to move up and down in response to user input,0077-0081; selector object 1220 may be configured to remain stationary in relation to list 940, which may be configured to scroll through selector object 1220. In some alternative examples, selector object 1220 is configured to move up and down in response to user input. For example, if a user presses the up navigation button 447, selector object 1220 may be configured to move up to select a block directly above a currently selected block,0092-0094;0062-0068).

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of Stallings(20090164906)  to modify Fundament  and Kwon and Stallings(20080244659)  by introducing selector objects or window for the purpose of improving viewing experiences in processing search  accordingly

Regarding claim 22 , Fundament and  Kwon and Stallings(20080244659)  et al did not explicitly disclose wherein the single axis and the additional single axis are each oriented vertically within the media content search view.

However, Stallings(20090164906)  et al disclose wherein the single axis and the additional single axis are each oriented vertically within the media content search view(see fig.7 to fig.13; the media content processing subsystem is further configured to provide within the second viewing pane a vertically oriented time axis and a vertically oriented list of at least one or more media content instance entries. The media content instance entries correspond to one or more media content instances available via the content channel located within the selector object during a time period represented by the time axis,0018;0058;0070;0080;0085).

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of Stallings(20090164906)  to modify Fundament and Kwon and Stallings(20080244659)  by introducing selector objects or window for the purpose of improving viewing experiences in processing search  accordingly

Regarding claim 23, Fundament and Kwon and Stallings(20080244659)  et al did not explicitly disclose wherein the single axis and the additional single axis are parallel to one another.

However, Stallings(20090164906) et al disclose wherein the single axis and the additional single axis are parallel to one another(see fig.7 to fig.12  with single axis and any other single axis are  parallel to one another;0070;0080-0083;0102). 

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of  Stallings  to modify Fundament and Kwon and Stallings(20080244659)  by introducing selector objects or window for the purpose of improving viewing experiences in processing search  accordingly

Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fundament(US.Pub.No.20140223481) in view of Kwon(US.Pub.No.20100162164)  and Stallings (US.Pub.No.20090164906) and Stallings(US.Pub.No.20080244659) and Lee(US.Pub.No.20160269677).

Regarding claim 11,  Fundament and Kwon and Stallings(20090164906)  and Stallings(20080244659) et al did not explicitly disclose wherein the first set of media content listings and the second set of media content listings include the same media content listings.

However, Lee et al disclose a system that is capable of displaying the same  video content  in two different windows or panes of a screen  as shown in fig.19 and fig.20 and further When the specific area enlargement mode is initially executed, the same video data is displayed on each of the main screen 1910 and the window 1920. In particular, the video data displayed on the main screen 1910 is identical to the video data displayed on the window 1920 but they are different in a size only,0249; 0259.

It would have been obvious before effective filing date of the claimed invention to incorporate the teaching of Lee to modify Fundament  and Kwon and Stallings(20090164906)  and Stallings(20080244659)  by presenting identical data in separate window or pane of a screen for the purpose of improving viewing experiences of the users.

                                                                  Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425